Los hechos están expresados en la opinión.
El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Trátase de un contrato de refacción agrícola presentado para su anotación en el registro, en el que el cultivador de las cañas o “colono,” declara ser el dueño de la finca objeto del contrato. Parece que este caso cae de lleno dentro de las disposiciones de la sección 14 de la. Ley de 10 de marzo de 1910, que reza como sigue:
“A las anotaciones y notas marginales en el registro d-e contratos agrícolas serán aplicables los preceptos de la Ley Hipotecaria, en cuanto no se opongan a los de la presente; pero en ningún caso se exigirá, para las anotaciones la previa inscripción de la finca en el registro de la propiedad.”
El registrador sostiene que el documento debe revelar *874que la finca objeto del contrato no estaba previamente ins-crita, o en su defecto que el título de adquisición debía ser presentado. La razón natural apoya la doctrina mantenida por el registrador, pero creemos que el presente es un caso en que es de perfecta aplicación aquella máxima ita lex scripta est. La legislatura, según lo dejamos indicado en el caso de la Porto Rican Leaf Tobacco Company v. El Registrador, 24 D. P. R. 891, 894, favorece esta clase de contrato, y aun cuando esta política mantenida por la legislatura pueda acarrear algunos inconvenientes, no nos restá a nosotros ni al registrador otra cosa que seguir estrictamente la ley.
La nota del registrador debe ser revocada y la anota-ción Lecha de conformidad.

Revocada la nota recurrida y ordenada la ano-tación solicitada.

Jueces concurrentes: Sres. Asociados del Toro y Hutchi-son.
Los Jueces Sresi Presidente Hernández y Asociado Al-drey no interviniéron.